KELLY, Judge,
concurring and dissenting.
Although I join the majority as to its resolution of most of the parties’ issues, with regard to the issue of assessing good will value to a professional sole proprietorship, I must disagree. I believe that for purposes of equitable distribution, the trial court should value all tangible assets of the professional sole proprietorship at the time of separation. The tangible assets should then be divided. As for any and all intangibles, with the increase in popularity of the sale of professional sole proprietorships, especially in the medical field, to large corporations, I conclude that the trial court should order the value of these assets divided if and when the professional sole proprietorship is sold, applying whatever proportionate split the trial court determined was fair at the time of equitable distribution. Thus, on remand in the instant case, I would direct the trial court to rework the equitable distribution scheme as a whole, recalculate the value of the professional sole proprietorship as discussed above, and also reconsider both the monthly dollar amount of alimony which Wife should receive in light of the new equitable distribution scheme and the length of time she should receive it.